Title: To George Washington from Major John Clark, Jr., 12 November 1777
From: Clark, John Jr.
To: Washington, George



My dear General
Mr Jacobs House [Chester County, Pa.]Novr 12th 1777 8 oClock A.M.

This will inform you I left New Castle Yesterday Evening, at which place there lay about one hundred sail of Men of War & Transports, chiefly of the later, one large Ship of Force at the mouth of Christiana—Day before Yesterday thirty five sail of Transports hove in sight & soon after taking advantage of the Flood, moved up & joined the Fleet at Chester—The Inhabitants say they had no Troops on board—same Day nine Hessians came on shore to bring a Hessian Captain, who died of the Wounds he received at Brandywine; and informed the Inhabitants they had between two & three thousand Troops on board & wou’d land Yesterday—I have also received information that all the Transports have Orders to hold themselves in readiness to sail with six Weeks provision excessive of what they had.
My Freind from Philadelphia has not yet returned I expect him every hour—I wrote to Genl Greene lately & desired him to shew it you—The Militia of the Delaware State have taken 5 or 6 Shallops trading with the Enemy & a considerable quantity of Cash (solid Coin) about 20 prisoners—The bearer Mr Benjamin Jacobs obliges me by delivering you this, he is a Son of Mr John Jacobs (late Speaker of the House of Assembly of this State). I am with respect your Excellency’s Obedt Humble Servt

Jno. Clark Junr


P.S. A pilot Boat was going to New Castle when I came away, probably to pilot the Shipping up. J.C.

